Citation Nr: 0828549	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis 
with urinary frequency and pain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for alcohol dependence 
(claimed as nervous condition).

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, and if so, whether service connection is warranted.

5.  Entitlement to an increased rating for fracture of the 
right 5th metacarpal, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1975 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The September 
2004 rating decision granted a 10 percent evaluation for 
fracture of the right 5th metacarpal, denied service 
connection for nephrolithiasis with urinary frequency and 
pain, and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disorder.  The May 2006 rating decision denied a claim 
for a rating in excess of 10 percent for bilateral hearing 
loss, and denied service connection for tinnitus and alcohol 
dependence.  

The record further reflects that the veteran has provided 
additional medical records in support of his claims in 
January and February 2008, and that accompanying the records 
in February 2008 was a written statement waiving RO 
consideration of additional evidence and records submitted in 
relation to his appeal.  Consequently, the Board finds that 
this waiver is sufficient to waive the RO's initial review of 
the January and February 2008 submissions in addition to any 
other records or documents that may be provided by the 
veteran prior to the Board's promulgation of its decision in 
this matter.  

Finally, in a statement received in January 2006, the veteran 
raised a claim for service connection for a psychiatric 
disorder (other than alcohol dependence) as secondary to his 
service-connected disabilities.  The record reflects that he 
has been diagnosed as having organic delusional syndrome, 
organic hallucinosis, psychogenic pain disorder, rule out 
anxiety disorder, and an adjustment disorder with mixed 
emotional features.  The veteran also indicated a desire to 
reopen a claim for service connection for arthritis of the 
hands and entitlement to an increased rating for his service-
connected headaches.  These claims are referred to the RO for 
appropriate consideration.

The issues of entitlement to service connection for tinnitus, 
a low back disorder, and nephrolithiasis with urinary 
frequency and pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied in a January 2002 rating decision that was not 
appealed.  

2.  The evidence submitted since the January 2002 rating 
decision pertinent to the claim for service connection for a 
low back disorder is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's fracture of the right 5th metacarpal is 
manifested by symptoms of not more than mild deformity of the 
5th metacarpal bone and limited motion with pain.  

4.  Bilateral hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to not worse than level "II" hearing on the 
right and level "II" hearing on the left.

5.  Alcohol dependence is not subject to direct service 
connection, and is not secondary to the veteran's service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied a claim 
for service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  Evidence received since the January 2002 rating decision 
is new and material, and the veteran's claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for fracture of the right 5th metacarpal have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5227, 5230 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
6100 (2007).

5.  Entitlement to direct service connection for alcohol 
dependence is not shown as a matter of law; there is also no 
basis for service connection for alcohol dependence as 
secondary to service-connected disability.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice is not required with respect to the veteran's 
claim for service connection for alcohol dependence on a 
direct basis because this claim cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Additionally, as the Board has reopened the claim for service 
connection for a low back disorder, the duty to notify and 
assist has been met to the extent required as to that issue.

Prior to the adjudication of the application to reopen the 
claim for service connection for alcohol dependence (claimed 
as a nervous disorder), a November 2005 letter advised the 
veteran of the evidence necessary to substantiate a claim for 
service connection, including as secondary to service-
connected disability, and advised of his respective duties.  
The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter 
denied in a May 2006 rating decisions.  A statement of the 
case again denied the claim October 2007.  Although the claim 
was not readjudicated following the veteran's receipt of a 
notice concerning the bases for assigning ratings and 
effective dates, since the Board has determined that the 
claim should be denied, the lack of such readjudication 
cannot be considered prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's increased rating claims, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to the claim for an increased rating for fracture of 
the right 5th metacarpal in May 2004, and with respect to the 
claim for an increased rating for hearing loss in November 
2005, prior to the respective RO decisions that are the 
subject of this appeal.  

The Board acknowledges that the VCAA letters sent in May 2004 
and November 2005 as to the veteran's increased rating claims 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice as to these claims.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

In addition, the veteran was provided with correspondence 
regarding what was needed to support his claims for increased 
rating.  Specifically, the May 2004 and November 2005 notice 
letters advised the veteran that his statements and medical 
and employment records could be used to substantiate his 
claims, and the veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
August 2005 and October 2007 statements of the case.  

Based on the above, the veteran can be expected to have 
understood what was needed to support his claims, including 
the impact of his disabilities on his daily life.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, at the time of 
VA examination in July 2004, the veteran stated that several 
absences from work were related in part to right hand pain.  
Similarly, in his September 2004 notice of disagreement, the 
veteran claimed that his service-connected disabilities were 
interfering with his employment, and in a January 2006 
statement, he indicated that his right had disability was 
interfering with his ability to do his work.  In summary, the 
Board submits that the above statements and evidence 
demonstrate the veteran's knowledge of the need to be worse 
to support his increased rating claims, with particular 
emphasis on an adverse impact on his daily life and 
employment, and that notice deficiencies in this matter do 
not affect the essential fairness of the adjudication.  
Medical evidence relevant to the diagnostic codes was also 
elicited on VA examinations.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private examination and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back Disorder

The record with respect to this claim reflects that the 
January 2002 rating decision denied service connection for a 
low back disorder, and that the veteran did not file a timely 
notice of appeal as to that decision.  Accordingly, it became 
final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for a low back 
disorder may only be reopened if new and material evidence is 
submitted.  

In this instance, since the January 2002 rating decision 
denied the claim for service connection on the basis that the 
evidence was against a finding that a low back disorder was 
related to active service (instead, the RO found that the 
veteran's back complaints were related to nonservice-
connected prostatitis), the Board finds that new and material 
evidence would consist of medical evidence that demonstrates 
a link between a low back disorder and service.  

In this regard, additional evidence received since the 
January 2002 rating decision consists of additional VA and 
private examination and treatment records, and testimony 
obtained from the veteran in April 2006.

The Board concludes that this evidence constitutes new and 
material evidence to reopen the claim.  More specifically, 
this evidence is relevant as to whether there is a current 
low back disorder that is related to service.  There is a 
July 2004 medical report from Edgardo N. Rosario-Burgos, M.D. 
suggesting that the veteran's current back disorder was 
present during service.  Therefore, the Board concludes that 
the additional evidence received is new and relates to an 
unestablished fact necessary to substantiate the claim and is 
material.  It raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  
Therefore, the claim is reopened.


III.  Entitlement to a Rating in excess of 10 percent for 
Fracture of the Right 5th Metacarpal

Service connection for fracture of the right 5th metacarpal 
was granted by an August 1981 rating decision, at which time 
a noncompensable rating was assigned, effective from October 
1979.  

The veteran filed the subject claim for an increased rating 
in May 2004.

A private medical statement, dated in June 2004, indicates 
that the veteran had chronic post-traumatic arthralgia in his 
right hand since 1976.  

VA examination in July 2004 revealed that the veteran 
complained of right hand swelling, pain, and decreased hand 
grip strength for grasping small, light objects like paper 
and clips.  He also complained of pain in the right finger 
joints and wrist, and the pain reportedly interfered with his 
work as a mail handler.  The veteran also reported a lot of 
swelling mainly on the lateral aspect of the hand.  Flare-ups 
of joint disease reportedly occurred in May 2004 and twice in 
April, and lasted 1-2 days.  Examination revealed no evidence 
of ankylosis.  There was also adequate motion of all digits 
of the right hand, with 0 to 90 degrees of flexion, both 
actively and passively, at the metacarpophalangeal joint of 
all fingers.  The veteran was able to touch the tip of the 
thumb with all the fingers except the 5th finger, where he 
was lacking .4 centimeters between the 5th finger and thumb.  
The veteran was also unable to touch the proximal transverse 
crease of the right palm with the third, fourth and fifth 
fingers, lacking 1 centimeter.  The examiner further noted 
additional limitation in joint function after repetitive 
movements and the limitation was due to the veteran's 
complaints of pain.  X-rays were interpreted to reveal a mild 
deformity of the trabecular pattern of the shaft of the fifth 
metacarpal bone, presumably from old trauma.  The impression 
included degenerative joint disease (DJD) of the intercarpal 
joints and mild deformity of the 5th metacarpal bone.  The 
overall diagnosis was service-connected fracture of the 5th 
metacarpal, right hand.

The September 2004 rating decision increased the rating for 
this disability to 10 percent, effective from September 2004, 
finding that while the applicable diagnostic code for 
limitation of motion warranted a noncompensable rating, 
recent examination revealed pain on use that warranted a 10 
percent evaluation.  

The veteran's right 5th finger disorder is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5227, but apparently more particularly under Diagnostic Code 
5003, which permits a 10 percent rating for painful, 
noncompensable limitation of motion with arthritis.  The use 
of the diagnostic criteria for arthritis is questionable in 
this case, since the medical evidence does not clearly 
reflect that there is arthritis associated with the veteran's 
service-connected 5th metacarpal disability.  The use of 
Diagnostic Code 5227 is also questionable given the fact that 
there has been no medical evidence of ankylosis.  Here, the 
use of Diagnostic Code 5227 as opposed to the code for 
limited motion of the 5th finger (Diagnostic Code 5230), is 
not significant, as each provide for only a noncompensable 
rating.  Thus, the only basis for a compensable rating in 
this matter was that utilized by the RO, and applicable codes 
do not provide any basis for a higher rating.  

While the veteran complains of pain in the other fingers of 
the right hand and wrist as a result of his right 5th finger 
disability, and there is evidence of degenerative changes in 
other areas of the right hand, no disability as to any other 
finger of the right hand has been service connected as 
related to either the veteran's right 5th finger disorder or 
to service, and thus, will not be considered by the Board for 
purposes of considering the veteran's entitlement to an 
increased rating.  As there is no evidence of any nerve 
damage, the Codes applicable to peripheral nerve damage are 
also not for application.

The Board would again like to point out that any limitation 
of motion of the ring or little finger warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2007).  Therefore, although the Board has additionally 
considered whether the veteran's pain on motion of the right 
5th finger would entitle the veteran to an even higher rating 
due to limitation of function pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board finds that a higher rating 
based on pain is not warranted.  More specifically, as was 
noted above, the veteran's pain has already been taken into 
account with respect to the current 10 percent rating, and 
since the veteran does not have compensable limitation of 
motion of the right 5th finger, there is no additional 
uncompensated motion loss that can form the basis for a 
higher rating based on pain.  38 C.F.R. § 4.40, 4.45 (2007).

Accordingly, the Board finds that a preponderance of the 
evidence is clearly against entitlement to a rating in excess 
of 10 percent for the veteran's service-connected fracture of 
the right 5th metacarpal.  


IV.  Entitlement to a Rating in excess of 10 percent for 
Hearing Loss

Service connection for hearing loss was established in a 
November 1981 rating decision, at which time a noncompensable 
rating was assigned, effective from October 1979.  A June 
2002 rating decision increased the rating for the veteran's 
hearing loss to 10 percent, effective from July 2001.

The veteran filed the subject claim for an increased rating 
in May 2004.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
60
LEFT
20
20
60
60
55

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  Pure tone thresholds averages were 51 
on the right and 49 on the left.  The diagnosis was 
moderately severe sensorineural hearing loss from 1500 Hertz 
to 4000 Hertz on the right and mild to moderately severe 
sensorineural hearing loss from 1500 Hertz to 4000 Hertz on 
the left.  February 2005 VA ear diseases examination did not 
reveal any current complications of ear disease.

Private audiological examination in October 2007 revealed a 
diagnosis of bilateral sensorineural hearing loss of mild to 
moderate degree.  Pure tone threshold averages and speech 
recognition ability were compatible with findings at the time 
of the December 2005 VA audiological examination.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board finds that the veteran's disability has not changed 
during the rating period, and so staged ratings are not 
warranted.  

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given a numeric designation 
which are then used to determine the current level of 
disability based upon a pre-designated schedule.  Tables VI 
and VII in 38 C.F.R. § 4.85 (2007).  Under these criteria, 
the assignment of a disability rating is a "mechanical" 
process of comparing the audiometric evaluation to the 
numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2007).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2007).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2007).

The veteran's December 2005 VA audiology examination shows a 
right ear pure tone threshold average of 51 decibels with 
speech recognition of 88 percent.  This corresponds to a 
numeric designation of "II."  Table VI in 38 C.F.R. § 4.85 
(2007).  His left ear manifests a pure tone threshold average 
of 49 decibels with speech recognition of 88 percent.  This 
also corresponds to a numeric designation of "II."  Table VII 
in 38 C.F.R. § 4.85 (2007).  These combined numeric 
designations then result in a rating of 10 percent under 
Table VII.  38 C.F.R. § 4.85, Table VII (2007).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa (see 38 C.F.R. § 4.85(c) (2007)).  

The results of the December 2005 audiology examination shows 
that the veteran manifests pure tone thresholds of less than 
55 decibels at the 1000 hertz frequency bilaterally.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are not 
applicable to either ear.  Furthermore, the provisions of 38 
C.F.R. § 4.86(b) are not applicable as neither ear exhibits a 
pure tone threshold of more than 70 decibels at 2000 Hertz.  

In summary, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent for 
the veteran's hearing loss.  In so holding, the Board has 
considered the veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  While the evidence shows that the veteran 
requires the use of hearing aids, the Board notes that the 
schedular rating makes proper allowance for his improvement 
in hearing.  See 38 C.F.R. § 4.85(a) (2007).  There is no 
doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  




V.  Entitlement to Service Connection for Alcohol Dependence

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol-abuse or drug-
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Compensation 
is precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  There is a lack of entitlement under the law for 
direct service connection for alcoholism.

Here, January 2006 VA mental disorders examination revealed a 
diagnosis of alcohol dependence, and the examiner's opinion 
that this condition was not related to service or service-
connected disability.  Thus, a preponderance of the evidence 
is against entitlement to service connection for alcohol 
dependence as secondary to service-connected disability, and 
the claim is denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

Entitlement to an evaluation in excess of 10 percent for 
fracture of the 5th metacarpal is denied.

Entitlement to an evaluation in excess of 10 percent for 
hearing loss is denied.

Entitlement to service connection for alcohol dependence is 
denied.


REMAND

With respect to the claims for service connection for 
nephrolithiasis with urinary frequency and pain and for a low 
back disorder, the record reflects recent diagnoses and 
relevant complaints and treatment during service.  As for the 
claim for service connection for tinnitus, the record 
reflects continuing and recent complaints of tinnitus, that 
service connection has already been granted for hearing loss, 
and that there is an early October 1981 VA examination 
diagnosis that includes occasional tinnitus.  Therefore, the 
Board finds that the veteran should be afforded with 
appropriate examinations and etiological opinion as to both 
claims.  38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran 
to be afforded an audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.  

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran's tinnitus 
had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran's tinnitus 
was caused or aggravated by his 
service-connected hearing loss.  

A detailed rationale for any opinion 
should be provided.

2.  Make arrangements for the veteran 
to be afforded a genitourinary 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.  

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any current 
genitourinary disorder, including 
nephrolithiasis, had its onset during 
active service or is related to any in-
service disease or injury.

A detailed rationale for any opinion 
should be provided.

3.  Make arrangements for the veteran 
to be afforded an orthopedic 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.  

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.

A detailed rationale for any opinion 
should be provided.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


